OFFICE    OF THE ATTORNEY       GENERAL   OF TEXAS
                                 AUSTIN




    Honorable Harry Knox
    State Board of Control
    Austin, Texss

    De8r Mr. Xnox:




               :.,thiaPoJ&t       ware provided by the Speoial
                 ‘Cpntennkyl Pund first    aet up and appro-
                 ptisted ,by !otlon 1 or Chapter 114, A&s
              '..~
                'd   tbf.~hd2U !P
                                ar &t38iOn  Of the hrty-
                 feurth L&alacwe,        8nd the data here
                 ln’quee&On     is made m~ain8t said 8pSOial
                 Cent&la1      Fund.

                     *Rereto ittaohed for your informa-
                tion sro a oopy of the Ordtnanoe of the
                City of San Antonio providing ior re-
                lease of thlr olaim, th3 rdease itSelf,
                and an ftemie8tlon of the claim.
P
?bWrSble     Barry   Knox,   Page    8




                    "1.   D0a8 tha SUto        %oerd OS
             Control    have the authority       tc pay the
             above-deaaribed cl&r ot the City OS
             San Anton10 tr0m the Speoial Contra-
             nial Fund     above    msntloned?
             "      *a. If JrOUr g18WW t0 pUe8tiOn
             No. 1 la 'no', on what 4ate did the
             s~th0rl ty OZ the Stat@ Baar d of Oon-
          trol t0 make paysmta out of the
          Speolal Centenulal htnd tomiuato??
          Seotion 6 of Housr Bill NO. 11, Chap. 3.74 of
the Regular %SslOn Of the 44th Lagirilature (lOb5) pro-
rid.81
                  “All expendltws   axnl oontmotr
             authoriaod by ths G~mtl~olon~oi Oon-
             trol Shall ba,mad& &t, auperri8.d
             and expanded by tha %owd ot Caatrol
             of the State of Toxa8, aacordln& to
             8u l8&        F'3QUfZXdLOXltS IlOW~OTi&td
             aa to   the   tmpstilturo Offundo       and
             tbo lettiw      of    ocmtraeta   by said
             Board or Control."          "

           Yo ua r erespwtfully   ldtlswlthat ii th ep sy -
lwnt   r~que6tbdror the item8 inrolrOd Fn the 0l8lm under
oonnidoratlon are for expenditures and omtraot8 duly
authorized by the C0~misrlon cd Gontrol a8 not up by
H. B. NO. 11, and that the supplir8, rrrrloos and ltama
thus oontraoted for havr bean memlted,      than the Board
Of Control do88 have suthorlty %a the Usual ana ou8tom8rp
way to p8y the al&6 in the PuZiWr set Out in SoOtiOn 8
of the Aet (H.B. No. 11) that i8 *by warrants properly
signed by the Comptroller Or Pubho Actoounts and the Tr8a8-
urer of the Stab of TQUS,"      #Whwarrant,    of ODurRe, to
be paid only out of the SpoOlal Cantenui8l Fund set up by
Si. B, HO. 11, Chap. 174,~Regules SiESiOn, 44th Legislature.

          vie ar+ of thm opinion, bowmver, thi'attaohid
olaiaa do not show that ths iteQ8 for whioh payment 18
    lionorable Harry KM%,   Page 3


    requested wora ever authorleed by the Commlsalon of Con-
    trol, as required by Seation 6 oi ths A&  above quoted,
    for wblch reason you should not approve the ol~~imas
                                                       for
    papent tithout FurthaW prOOf in this resp6ot.



                                     AlTORHEYGEEEWiL   OF TEXAS


                                     BY
                                                 (8) Ooie spser
                                                      Arsiatant
    OS-XR

    APPROVED J-UN 11, 1940
    (a) Gerald C. Ennn
    ATXRaEP  OWRAL     01pTEXAS

                                          APPROW   OPINION COMMITTZE
                                              By B.W.B. Chalmnan
P